DETAILED ACTION
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of copending Application No. 17/191,669 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because copending claims anticipate the application claims as shown in the comparison table below.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Application claim
Reference Claim
1. An optical unit with shake-correction function, comprising: a movable body comprising a camera module; a rotational support structure, configured to rotatably support the movable body around an optical axis of a lens of the camera module; a gimbal mechanism, configured to rotatably support the rotational support structure around a first axis intersecting the optical axis, and around a second axis intersecting the optical axis and the first axis; and a fixed body, configured to support the movable body through the gimbal mechanism and the rotational support structure, wherein the rotational support structure comprises: a first annular groove, being provided in the movable body in a state of being coaxial with the optical axis, and 
a plate roller, having a second annular groove facing the first annular groove in a direction of the optical axis; 
a plurality of spherical objects, being 
inserted into the first annular groove and the second annular groove to roll between the movable body and the plate roller; and 









a pressurization structure, configured to apply a force for bringing the first annular groove and the second annular groove close to each other in the direction of the optical axis, 

wherein the gimbal mechanism is configured to rotatably support the plate roller around the first axis, 
wherein the plate roller is non-magnetic, wherein the pressurization structure comprises: a magnetic component, being fixed to one portion in a circumferential direction around the optical axis of the plate roller, and a magnet, 
being fixed to one portion in the circumferential direction of the movable body to attract the magnetic component.
1. An optical unit with shake-correction function, comprising: a movable body including a camera module; a rotational support structure, configured to rotatably support the movable body around an optical axis of a lens of the camera module; a gimbal mechanism, configured to rotatably support the rotational support structure around a first axis intersecting the optical axis and around a second axis intersecting the optical axis and the first axis; and a fixed body, configured to support the movable body via the gimbal mechanism and the 
rotational support structure, wherein the rotational support structure includes: a first annular groove, provided in the movable body coaxially with the optical axis; 

a plate roller, having a second annular groove facing the first annular groove in the direction of the optical axis; and 
a plurality of spherical objects, configured to be inserted into the first annular groove and the second annular groove, and roll between the movable body and the plate roller, and wherein the gimbal mechanism is configured to rotatably support the plate roller around the first axis.
2. The optical unit with shake-correction function according to claim 1, ….
4. The optical unit with shake-correction function according to claim 2, further comprising: ….
5. The optical unit with shake-correction function according to claim 4, wherein the rotational support structure includes: 
a pressurization structure configured to apply a force that brings the first annular groove and the second annular groove closer to each other in the direction of the optical axis; 
[underline text from last two lines of claim 1]
the gimbal mechanism is configured to 
rotatably support the plate roller around the first axis.
wherein the plate roller is non-magnetic; 
wherein the pressurization structure includes: a magnetic member, being fixed to a part of the plate roller main body in the circumferential direction around the optical axis; and a magnet, being fixed to a part of the end plate portion in the circumferential direction to attract the magnetic component.


Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of copending Application No. 17/190,414 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because copending claims anticipate the application claims as shown in the comparison table below.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Application claim
Reference Claim
1. An optical unit with shake-correction function, comprising: a movable body comprising a camera module; a rotational support structure, configured to rotatably support the movable body around an optical axis of a lens of the camera module; a gimbal mechanism, configured to rotatably support the rotational support structure around a first axis intersecting the optical axis, and around a second axis intersecting the optical axis and the first axis; and a fixed body, configured to support the movable body through the gimbal mechanism and the rotational support structure, 


























wherein the rotational support structure comprises: a first annular groove, being provided in the movable body in a state of being coaxial with the optical axis, and 
a plate roller, having a second annular groove facing the first annular groove in a direction of the optical axis; 
a plurality of spherical objects, being 
inserted into the first annular groove and the second annular groove to roll between the movable body and the plate roller; and 
a pressurization structure, configured to apply a force for bringing the first annular groove and the second annular groove close to each other in the direction of the optical axis, wherein the gimbal mechanism is configured to rotatably support the plate roller around the first axis, wherein the plate roller is non-magnetic, wherein the pressurization structure comprises: a magnetic component, being fixed to one portion in a circumferential direction around the 
optical axis of the plate roller, and a magnet, 
being fixed to one portion in the circumferential direction of the movable body to attract the magnetic component.
1. An optical unit with shake-correction function, comprising: a movable body comprising a camera module; a rotational support structure, configured to rotatably support the movable body around an optical axis of a lens of the camera module; a gimbal mechanism, configured to rotatably support the rotational support structure around a first axis intersecting with the optical axis and around a second axis   intersecting the optical axis and the first axis;       a fixed body, configured to support the movable body through the gimbal mechanism and the rotational support structure; 

and a rolling corrective-magnet drive structure, configured to rotate the movable body around the optical axis, wherein the rolling corrective-magnet drive structure comprises: a rolling corrective magnet, being fixed to one of the movable body and the fixed body; and two rolling corrective coils, being fixed to the other of the movable body and the fixed body, wherein the rolling corrective magnet is configured to be polarized and magnetized in a circumferential direction and includes a first magnetic polarization line and a second magnetic polarization line which extend in parallel in a direction of the optical axis, wherein the two rolling corrective coils are arranged in a circumferential direction around the optical axis, and wherein, when viewed from a radial direction centered on the optical axis, the first magnetic polarization line overlaps with an opening of one of the rolling corrective coils, and the second magnetic polarization line overlaps with an opening of the other of the rolling corrective coils.
4. The optical unit with shake-correction function according to claim 1, 
wherein the rotational support structure comprises: a first annular groove, being provided on the movable body in a state of being coaxial with the optical axis; 
a plate roller, comprising a second annular groove to face the first annular groove in the direction of the optical axis; 
a plurality of spherical objects, being 
inserted into the first annular groove and the second annular groove to roll between the movable body and the plate roller; and a pressurization structure, configured to apply a force to bring the first annular groove and the second annular groove closer to each other in the direction of the optical axis, wherein the gimbal mechanism is configured to rotatably support the plate roller around the first axis, wherein the plate roller is non-magnetic, and wherein the pressurization structure comprises: a magnet component, being fixed to a portion of the plate roller in the circumferential direction around the optical axis; and a magnet, configured 
to be fixed to a portion 
of the movable body in the circumferential direction and attract the magnetic component.


Claims 1, 4 and 9 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3, 3 and 4 respectively of copending Application No. 17/191,644 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because copending claims anticipate the application claims as shown in the comparison table below.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Application claim
Reference Claim
1. An optical unit with shake-correction function, comprising: a movable body comprising a camera module; 
a rotational support structure, configured to rotatably support the movable body around an optical axis of a lens of the camera module; a gimbal mechanism, configured to rotatably support the rotational support structure around a first axis intersecting the optical axis, and around a second axis intersecting the optical axis and the first axis; and a fixed body, configured to support the movable body through the gimbal mechanism and the rotational support structure, 
wherein the rotational support structure comprises: 
a first annular groove, being provided in the movable body in a state of being coaxial with the optical axis, and a plate roller, having a second annular groove facing the first annular groove in a direction of the optical axis; a plurality of spherical objects, being inserted into the first annular groove and the second annular groove to roll between the movable body and the plate roller; and 















a pressurization structure, configured to apply a force for bringing the first annular groove and the second annular groove close to each other in the direction of the optical axis, wherein the gimbal mechanism is configured to rotatably support the plate roller around the first axis, 
wherein the plate roller is non-magnetic, wherein the pressurization structure comprises: a magnetic component, being fixed to one portion in a circumferential direction around the 
optical axis of the plate roller, and a magnet, 
being fixed to one portion in the circumferential direction of the movable body to attract the magnetic component.
1. An optical unit with shake-correction function, the optical unit comprising: a movable body comprising a camera module; 
a rotational support structure, configured to rotatably support the movable body around an optical axis of a lens of the camera module; a gimbal mechanism, configured to rotatably support the rotational support structure around a first axis intersecting the optical axis, and around a second axis intersecting the optical axis and the first axis; and a fixed body, configured to support the movable body via the gimbal mechanism and the rotational support structure, wherein the rotational support structure comprises: 

a first annular groove, being provided on the movable body in a state of being coaxial with the optical axis; a plate roller, comprising a second annular groove facing the first annular groove in a direction of the optical axis; and a plurality of spherical objects, being inserted into the first annular groove and the second annular groove to roll between the movable body and the plate roller, wherein the plate roller comprises: a plate roller annular portion, comprising the second annular groove; and a pair of plate roller extension portions, being protruded from the plate roller annular portion toward both sides in a direction of the first axial, wherein the gimbal mechanism is configured to rotatably support each of the pair of plate roller extension portions around the first axis on the first axis, and wherein the movable body comprises a first-side stopper part to face one of the pair of plate roller extension portions with a gap from one side in a circumferential direction around the optical axis.
3. The optical unit with shake-correction function according to claim 2, wherein the rotational support structure comprises 
a pressurization structure, configured to apply a force for bringing the first annular groove and the second annular groove closer to each other in the direction of the optical axis, 

wherein the plate roller is non-magnetic, wherein the pressurization structure comprises: a first magnetic component, being fixed to one of the pair of plate roller extension portions; 
a second magnetic component, being fixed to the other of the pair of plate roller extension portions; and a first magnet and a second magnet which are fixed to the holder, and wherein the stopper mechanism comprises: a first positioning portion, configured to arrange the first magnet at a position overlapping with the first magnetic component when viewed from the direction of the optical axis; and a second positioning portion, configured to arrange the second magnet in a position overlapping with the second magnetic component when viewed from the direction of the optical axis.
4. The optical unit with shake-correction function according to claim 1, 





wherein the plate roller comprises: a plate roller annular portion, comprising the second annular groove, and a pair of plate roller extension parts, protruding to both sides in the first axis from the plate roller annular portion, and 

wherein the gimbal mechanism is configured to rotatably support each of the plate roller extension parts around the first axis, wherein, as the magnetic component, 














a first magnetic component fixed to one of the plate roller extension parts, and 
a second magnetic component fixed to another plate roller extension part are provided, and wherein, when viewed from the direction of the optical axis, as the magnet, a first magnet overlapped with the first magnetic component, and a second magnet overlapped with the second magnetic component are provided.
1. An optical unit with shake-correction function, the optical unit comprising: a movable body comprising a camera module; a first annular groove, being provided on the movable body in a state of being coaxial with the optical axis; 
a plate roller, 
…
 wherein the plate roller comprises: a plate roller annular portion, comprising the second annular groove; and a pair of plate roller extension portions, being protruded from the plate roller annular portion toward both sides in a direction of the first axial, 
wherein the gimbal mechanism is configured to rotatably support each of the pair of plate roller extension portions around the first axis on the first axis, and wherein the movable body comprises a first-side stopper part to face one of the pair of plate roller extension portions with a gap from one side in a circumferential direction around the optical axis.
3. The optical unit with shake-correction function according to claim 2, wherein the rotational support structure comprises 
a pressurization structure, configured to apply a force for bringing the first annular groove and the second annular groove closer to each other in the direction of the optical axis, 

wherein the plate roller is non-magnetic, wherein the pressurization structure comprises: 
a first magnetic component, being fixed to one of the pair of plate roller extension portions; 
a second magnetic component, being fixed to the other of the pair of plate roller extension portions; and a first magnet and a second magnet which are fixed to the holder, and wherein the stopper mechanism comprises: a first positioning portion, configured to arrange the first magnet at a position overlapping with the first magnetic component when viewed from the direction of the optical axis; and a second positioning portion, configured to arrange the second magnet in a position overlapping with the second magnetic component when viewed from the direction of the optical axis.
9. The optical unit with shake-correction function according to claim 4, wherein the plate roller comprises a plate roller protrusion part protruding to the outer circumference side from the plate roller annular portion between a pair of the plate roller extension parts in the circumferential direction, and the pressurization structure comprises a third magnetic component fixed to the plate roller protrusion part, as the magnetic component, and a third magnet overlapped with the third magnetic component when viewed from the direction of the optical axis, as the magnet.
4. The optical unit with shake-correction function according to claim 3, wherein the plate roller comprises: a plate roller protruding portion, configured to be protruded from the plate roller annular portion toward an outer circumference side between the pair of plate roller extension portions in the circumferential direction, wherein the movable body comprises: a second-side stopper part, configured to face the plate roller protruding portion with a gap from the other side in the circumferential direction, and wherein the second-side stopper part is provided on the stopper mechanism.


Allowable Subject Matter
Claims 2-3 and 4-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kasahara (U.S. Publication No. 2021/0278690), Kasahara (U.S. Publication No. 2021/0240000) and Takei (U.S. Publication No. 2021/0041716) appear to be related subject matter applications. Yanagisawa (U.S. Publication No. 2021/0231967) teaches an optical unit with shake correction utilizing a rotational support structure, configured to rotatably support the movable body around an optical axis of a lens of the camera module; a gimbal mechanism, configured to rotatably support the rotational support structure around a first axis intersecting the optical axis and spheres to provide rotational support. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E MAHONEY whose telephone number is (571)272-2122. The examiner can normally be reached 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton E LaBalle can be reached on 571-272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER E MAHONEY/Primary Examiner, Art Unit 2852